Exhibit 10.1 AMENDMENT This Amendment dated as of September 10, 2014 (the “ Amendment ”), amends (i) that certain Securities Purchase Agreement, dated as of February22, 2013, as amended to date (as amended, the “ February Purchase Agreement ”), between PLC Systems Inc., a Yukon Territory corporation (the “ Company ”) and the purchasers named therein (the “ February Purchasers ”) and (ii) that certain that certain Securities Purchase Agreement, dated as of September 18, 2013, as amended to date (as amended, the “ September Purchase Agreement ” and together with the February Purchase Agreements, the “ Purchase Agreements ”), between the Company and the purchasers named therein (the “ September Purchasers ” and together with the February Purchases, the “ Purchasers ”). WHEREAS, the undersigned Purchasers hold at least sixty percent (60%) of (i) the outstanding “Shares” of Common Stock (as defined in the February Purchase Agreement) sold under the February Purchase Agreement and (ii) the outstanding “Shares” of Common Stock (as defined in the September Purchase Agreement) sold under the September Purchase Agreement and by their execution of this Amendment, are authorized pursuant to the terms of the each Purchase Agreement to enter into this Amendment and to amend certain terms under the Purchase Agreements; and WHEREAS, the Company and the Purchasers wish to amend the Purchase Agreements in order to delete all rights of the Purchasers under (i) Section 4.12 (Participation in Future Financing), (ii) Section 4.14 (Purchase Price Reset), (iii) Section 4.15 (Most Favored Nation Provision), (iv) Section 4.20 (Variable Rate Transaction) and (v) and Section 4.23 (Piggy-Back Registrations) of each of the Purchase Agreements. NOW, THEREFORE,IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchasers agree to the following modifications to the Purchase Agreements as follows: 1.
